Jasen, J. (dissenting in part).
I would modify the order of the Appellate Division by reversing so much thereof as dismissed the second count of the indictment and, as so modified, affirm. The defendant testified that he met with the Acting District Attorney and reported an allegation that a certain case before him in 1966 had been fixed. He further testified that the Assistant District Attorney in charge of the case was present at this meeting. Both the Acting District Attorney and the assistant in charge of the case denied that such a report had been brought to their attention and that such a meeting had occurred. If unexplained and uncontradicted, this evidence would be sufficient to warrant conviction by a trial jury. (People v. Ward, 37 A D 2d 174, 176.) Moreover, the testimony of the Assistant District Attorney, whom defendant placed at the alleged meeting, sufficiently corroborated that of the Acting District Attorney. (Penal Law, § 210.50.)
Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler and Stevens concur in memorandum; Judge Jasen dissents in part and votes to modify in a separate opinion; Judge Rabin taking no part.
Order affirmed.